Citation Nr: 0632531	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher evaluation for a right knee 
disability, currently evaluated at a 10 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision rendered by the 
St. Petersburg, Florida, RO.  

The veteran was afforded a personal Board hearing at the 
local RO before a Veteran's Law Judge in July 2006, its 
transcript has been reviewed and is associated with the file.  

In his November 2003 notice of disagreement and in a March 
2006 letter, the veteran appeared to raise a claim for 
secondary service connection for his left knee.  He was sent 
several letters (September 2004, December 2004, and May 2006) 
regarding notice and duty to assist requirements.  However, 
as his claim has yet to be fully developed, it is referred to 
the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last VA examination for the veteran's right knee 
disability was October 2003.  During the hearing, the veteran 
reported that he had difficulty negotiating stairs, that his 
right knee gave out, and had excessive pain in his right 
knee.  Thus, as he has reported worsening of his symptoms, a 
new VA examination is necessary before a decision can be 
rendered.

In addition, at the hearing, the veteran further reported 
that he was treated several times by VA for his right knee 
disability.  Of record, are VA progress notes dated primarily 
from 1998 to 2002, together with a March 2006 VA progress 
note entry that includes a reference to private treatment.  
On remand, an attempt should be made to obtain any relevant 
outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
location from which he receives private 
treatment for his knee disability (as 
referenced in March 2006 VA treatment 
records), and after obtaining appropriate 
authorization, attempt to obtain copies 
of these records that are dated since 
December 2000.  

2.  Obtain copies of the records of the 
veteran's right knee treatment at the VA 
Medical Center in West Palm Beach dated 
since December 2000.  

3.  Next, schedule an appropriate VA 
examination to determine the extent and 
nature of the veteran's right knee 
disability.  The examiner should review 
the claims file and conduct all necessary 
special studies or tests.  
The examination report should include 
findings setting forth range of motion, 
functional loss, instability, pain, and 
evidence of ankylosis, nerve 
involvement, and tibia and fibula 
involvement.

4.  Then, after ensuring all notice and 
duty to assist requirements are 
satisfied, readjudicate the claim, and if 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).


